Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Corporations, § 267*—when evidence is insufficient to support bill in suit for accounting against officer. Evidence held insufficient to support the allegations of the bill or to warrant appointment of a receiver in a suit against an officer of a corporation for alleged misappropriation of funds. 2. Corporation's, § 554*—when appointment of receiver proper for going corporation. So long as a concern is a prosperous going corporation there is no necessity for a receiver, and before one is appointed it must clearly appear that such appointment is an imperative necessity to preserve the property of the concern. 3. Corporations, § 554*—when appointment of receiver proper because of apprehensions as to future of corporation. Apprehensions of the future of a corporation, to entitle the appointment of a receiver thereof, must be founded on facts clearly proven by evidence and not merely on hostile expressions, especially such as naturally arise out of a family quarrel. 4. Corporations, § 553*—when depriving stockholder of office is not ground for appointment of receiver. Merely depriving a stockholder, by vote of directors representing a majority of the stock, of his employment as secretary of a corporation is not such evidence as warrants appointment of a receiver of the company, in the absence of facts showing loss to the stockholder as such. 5. Corporations, § 267*—when opinion in another case in which officer was party is inadmissible in suit against him for accounting. Evidence under a bill for accounting, charging a misappropriation of funds by an officer of a corporation consisting of an opinion of the Appellate Court in another case in which the defendant was a party, offered as tending to show his improper conduct in that case and a habit on his part, held properly excluded.